UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6905



JOHNNY LEE GORE,


                                            Petitioner - Appellant,

          versus


UNITED STATES ATTORNEY’S OFFICE; J. STROM
THURMOND, JR., United States Attorney;
ROSEMARY PARHAM, Assistant United States
Attorney,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (CA-02-1894-2-12)


Submitted:   September 16, 2004       Decided:   September 23, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Lee Gore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Johnny    Lee   Gore   appeals    the   district    court’s   order

dismissing without prejudice his 28 U.S.C. § 2241 (2000) petition.

Our review of the record and the district court’s opinion adopting

the   magistrate    judge’s   recommendation       discloses   no   reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      See Gore v. United States Attorney, No. CA-02-

1894-2-12 (D.S.C. Feb. 25, 2004).           We deny as unnecessary Gore’s

motion for a certificate of appealability and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




                                   - 2 -